Case 20-10343-LSS Doc2777_ Filed 05/03/21 Page1lof5

 

April 28, 2021

Case number: SA-66799
Justice Lauri Selber Silverstein
BSA Bankruptcy case

824 Market Street

6 floor

Wilmington, De 19801

Hello, | have been advised to write this letter as a back up to my claim
against the Boy Scouts of America for sexual abuse | suffered as a boy. |
am told my personal information will be redacted before this is
published in your courtroom. | will try to keep this short as | have
already made extensive reports to AVA Law Group regarding the
horrible abuse | suffered when | joined the Boy Scouts back in the
1960’s in the Bronx, New York. | am being told that the BSA is trying to
disregard all the claims made against them and by filing for bankruptcy
can hope to avoid settlements for the victims. | am appealing to you,
you honor to please use your experience and knowledge of these
matters to make the right decision to not disregard the many boys who
have suffered this abuse. This could have happened to your own sons if
you have any. | will write an abbreviated report of what was done to
me and how | suffered for years never thinking | would be able to get to
this point where | can actually get some compensation, for whatever
that is worth for what was done to me as a 13 year old boy who then
suffered, as mentioned for years afterward.

 

 
 

Case 20-10343-LSS Doc2777_ Filed 05/03/21 Page2of5

Again, to be brief and not go into all the sordid details, and believe me
there were some terrible things done to me by the adult Scoutmasters.
| was driven to the Boy Scout cabin in Alpine, New Jersey, just a little
cabin in the woods miles from where the scoutmasters parked the two
cars for our little troop of about fifteen boys. This was in the dead of
winter and with all the snow and cold it was tough. The cabin had a
small pot belied stove for heat so when we got there we all had to go
out to find wood for it. Being very poor growing up in the projects of
the Bronx, | was not wearing the proper winter attire for this weather. |
had an old green, vinyl jacket, sweater and a pair of black and white
Keds sneakers. | could not afford boots so by the time | hiked to the
cabin my feet were almost frostbitten. All the other boys went out
looking for wood and | was told to stay behind and warm up by the

 
Case 20-10343-LSS Doc2777 Filed 05/03/21 Page3of5

 

In a few days we finally left in the two cars to drive back to the Bronx
and the Jewish Temple where we had out meetings. | was the only
Italian, Catholic in the group, don’t know why | was even there, and the
other boys made fun of me for being different.

 
Case 20-10343-LSS Doc2777 Filed 05/03/21 Page4of5

   

struggled with this for years. At seventeen | was so depressed that |
took a razor blade and cut my wrists. | wanted to die. At the time | was
living with my mother and her third husband. He was so mad at me that
he through me in his car and drove me to Fordham Road and the Grand
Concourse in the Bronx and through me out. | ended up homeless,
living under a picnic table in Poe Park and eating food found in garbage
pails. This went on for two years. | said | was not going to write a long
letter so | will end this here. Much more happened to me but
eventually | got older, stronger, quit the drugs that were being forced
upon me living in that park and left there for good. | ended up getting
married, having a son but that did not work out and eventually got
divorced, now me totally thinking that | am homosexual because of my
abuse.

Many years have passed and | survived, but | did not need that sexual
abuse in my young life already living with abusive parents. Please read
my story and do not allow the BSA to get away with all the young lives

that were destroyed.

 
 

LO
_—
oO
LO
o
Do
oO
ou
|
N
—
©
Oo
—
LO
oO
TC
a
i
Nn
wn
wn
N
oO
oO
Q
Y
WY)
=
o
Tt
o
oO
rv
oO
N
D
©
O

 

A verse VRI Qeeaee. % wwe@srTe
QcA francRuPtrey CALE

QO MARKET QTAEET, ES" Fle
G)iriame ren, wv, Nerrane’

NS |

 
